DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because it is unclear what reference numbers 14, 15, 16 and 244 are referring to in figure 12.   
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two ends of the vortex rod are bridged on a first mounting frame and a second mounting frame must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 18 and 19. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 7 is objected to because of the following informalities:  “a inclined straight slope” should be replaced with –an inclined straight slope—in line 2.  
Claim 8 is objected to because of the following informalities:  “straight scope” should be replaced with –straight slope—in line 4.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the top” in line 1;  "its bottom" in line 2; “its upper part” in line 3; “its lower part” in line 4; “its side wall” in line 6; “the free end” in line 14.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, claim 1 line 3 recites “a grain storage chamber stored gain” in lines 3-4, the claim limitation is unclear and line 14 recites “them” it is unclear what them is referring to. 
Claim 3 recites the limitations “its top” in line 1 and “its periphery” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim. Furthermore, claim 3 lines 3-4 recites “and matched with it”. It is unclear what “it” is referring to.
Claim 6 recites the limitations “its middle part” in line 1; “both sides of said arc part” in line 2; “both sides of said main body” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitations “its lower part” in line 1; “its bottom” in lines 2 and 3; “its bottom surface” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitations “its lower end” in line 2; “said center hole” in line 3 and “its upper end” in line 4. There is insufficient antecedent basis for this limitation in the claim. Furthermore, claim 8 has a period after “center hole” in line 3 and after “positioning hole” in line 5. The claim(s) must be in one sentence form only.
Claim 9 recites the limitations “its section” in line 1 and “its upper end” in line 4. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination claim 9 is understood to depend from claim 6.
Claim 10 recites “drives it to rotate” in line 5. It is unclear what “it” is referring to.
Claim 11 recites the limitations “its periphery” in line 2; “the middle” in line 3; “its length and diameter” in line 4; “its lower end” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitations “the one side” and “said turntable” in line 2 and “its two ends” in line 3. There is insufficient antecedent basis for this limitation in the claim. Furthermore, claim 12 line 2 recites “engages with it”. It is unclear what “it” is referring to.
Claim 17 recites the limitations “its lower part” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 4, 5, and 13-17 are rejected as depending from a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-8, 10-11 and 17-18 are rejected under 35 U.S.C. 102(a)(1) (a)(2) as being anticipated by Chen et al. (US 2020/0100459 henceforth Chen).
Regarding claim 1, Chen discloses an anti-stuck pet feeder, including a shell (shell 1, para. 0036) and a top cover covered on the top of the shell (upper shell 15 and mounting plate 16, para. 0041, fig. 2, said shell has a cavity (fig. 2); its bottom of said shell is provided with an outlet (bottom opening of front panel 13), wherein its upper part of said cavity is provided with a grain storage chamber (fodder vessel 3, fig. 2) stored gain, and its lower part of said cavity is provided with a driving mechanism (driving mechanism 4); its lower part of said grain storage chamber is provided with a rotor (rotational shaft 7, Pillar 72, vanes 71, fig. 5); said rotor includes a shaft (shaft 7) and a main body arranged on the shaft (Pillar 72), its side wall of said main body is uniformly distributed with a plurality of blades (vanes 71, para.0040); said grain storage chamber is provided with a grain-out channel below said blades, which communicates with said outlet (channel of 12, fig. 3); said driving mechanism is connected with the rotor and drives it to rotate (para. 0036, driving mechanism 4 drives the rotational shaft 7 to rotate), said grain stored in said grain storage chamber is transported to said grain-out channel and fed through said outlet (para. 0036, fodder in fodder vessel 3 falls into the blanking groove 81 through the first outlet 32…and the fodder falls into fodder pot 2 after entering the blanking tube 12); said grain storage chamber is internally fixedly provided with an anti-stuck comb (blocking block 34, fig. 10, para. 0045); said anti-stuck comb has a comb back (portion of blocking block 34 wrapped around center tube, fig. 10) and comb teeth arranged on the comb back (portions extending from blocking block 34, fig. 10), and the free end of the comb teeth face to said blades and is close to them extending portions of blocking block 34 are facing downward towards the vanes 71 located in blanking pot 8 (figures 4 and 10).
Regarding claim 3, Chen discloses wherein its top of said grain storage chamber is provided with an opening (inlet 31, fig. 9, para.0036); said top cover is provided with a sealing groove (circular groove 162), and a sealing ring (sealing ring 33) is inserted in said sealing groove and matched with it; when said top cover is covered on said shell, said sealing ring surrounds its periphery of said opening to seal said grain storage chamber (para. 0042).
Regarding claim 4, Chen discloses wherein said top cover is provided with a mesh plate which can be opened and closed (cover plate 164, para. 0043), a chamber is formed between said mesh plate and said top cover (para. 0043), said chamber is used for placing desiccant (dryer package is placed in containing cavity 163,para. 0043).
Regarding claim 5, Chen discloses wherein said grain-out channel is provided with a jammed grain detecting element (infrared sensor 121).
Regarding claim 6, Chen discloses wherein its middle part of said comb back is an arc part (curved middle portion of blocking block 34, fig. 10); both sides of said arc part extend a straight part respectively, said straight part extends downwards to form said comb teeth (fig. 10); said arc part is bridged over said main body part around said shaft so that said comb teeth are distributed on both sides of said main body (fig. 10).
Regarding claim 7, Chen discloses wherein its lower part of said grain storage chamber has a blanking gentle slope (blanking pot 8, fig. 4) and an inclined straight slope (lower portion comprising blocking block 34, fig. 10), and its bottom of said inclined straight slope and that of said blanking gentle slope extend downward to form a grain discharging cylinder (fig. 3); its bottom surface of said grain storage chamber is provided with a central hole (post opening located between blocking block 34 end portions, fig. 10); said bottom surface is communicated with said grain-out channel (fig. 3).
Regarding claim 8, Chen discloses wherein said main body (mounting cylinder 73)  is contained in said grain discharging cylinder (fig. 4); its lower end of said shaft (shaft 7) is connected with said driving mechanism (driving mechanism 4) through said center hole (fig. 4) said inclined straight slope is provided with a positioning hole (see figure 10 below); its upper end of said shaft is rotatably mounted on said positioning hole (stirring blade 74 is set on the rotation shaft 7 and stretches into fodder vessel 3 through the first outlet 32).

    PNG
    media_image1.png
    709
    778
    media_image1.png
    Greyscale

Regarding claim 10, Chen discloses wherein said driving mechanism includes a motor (motor 41), a pulley group (first pulley 42 and second pulley 43), a vortex rod (rod of worm 44, fig. 5) and a turntable assembly (turbine 51, trigger parts 52, mounting cylinder 53); said motor drives said pulley group, and said pulley group drives said vortex rod to rotate; said vortex rod drives said turntable assembly to rotate; said turntable assembly is connected with said rotor and drives it to rotate (para. 0039).
Regarding claim 11, Chen discloses wherein said turntable assembly includes a turntable (turbine 51), its periphery of said turntable is provided with grinding teeth (fig. 5), the middle of the turntable is provided with a matching cylinder (mounting cylinder 53, para. 0037); said matching cylinder is evenly distributed with vertical convex edges along its length and diameter (mounting hole 531 has vertical convex edges, fig. 6); its lower end of the shaft is designed as a criss-cross shape (para. 0040, fig. 7); its lower end of said shaft is inserted into said matching cylinder and clamped between the vertical convex edges so that said rotor can be driven when said turntable assembly is rotated (para. 0040).
Regarding claim 17, Chen discloses wherein said shell has a side wall and a front side wall; said top cover is covered on said side wall , and said top cover and said side wall are matched with said front side wall to form said cavity (fig. 2).
Regarding claim 18, Chen discloses wherein said outlet is arranged in its lower part of said front side wall (fig. 1 and 2); a food plate is arranged below said outlet (fodder pot 2, fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Hamid (WO 2016/000081).
Regarding claim 2, Chen teaches the invention substantially as claimed but fails to teach wherein said grain storage chamber is provided with a grain detecting element, said shell is provided with an indicator, said grain detecting element and the indicator are electrically connected. However, Hamid teaches a grain storage chamber (3) provided with a grain detecting element (first sensor), said shell is provided with an indicator (first visual indicator), said grain detecting element and the indicator are electrically connected (para. 0017). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chen’s feeder with a feed level sensor and visual indicator to alert a user when to refill the feeder.
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen.
Regarding claim 9, Chen teaches wherein its section of said straight part is triangular (see figure 10 above), said straight part and said inclined straight slope are provided with buckle and slot matching with each other, respectively, thereby fixing the anti-stuck comb below said inclined straight slope (para. 0045, the bottom of the fodder vessel 3 is also provided with a blocking block 34 screw jointing with itself, a screw would require a slot in order to join the blocking block to the vessel).
Regarding claim 12, Chen teaches wherein said vortex rod (rod of worm 44) is arranged on the one side of said turntable and engages with it (fig. 5); said shell is provided with a first mounting frame (see figure 4 below) but fails to teach a second mounting frame, and its two ends of the vortex rod are bridged on said first mounting frame and said second mounting frame, respectively. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a second mounting frame to provide stability to the pulley system to reduce wear, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

    PNG
    media_image2.png
    788
    722
    media_image2.png
    Greyscale


Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Stone (US 2014/0090601).
Regarding claim 15, Chen teaches the invention substantially as claimed but fails to teach wherein said shell is also provided with a battery chamber used for placing battery. However, Stone teaches a shell provided with a battery chamber (para. 0101). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chen’s feeder with a battery chamber to provide power when the power is interrupted. 
Regarding claim 16, Chen teaches the invention substantially as claimed but fails to teach wherein said shell is also provided with a USB interface used for connecting power. However, Stone teaches a shell provided with a USB interface (para. 0109 and 0110). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chen’s feeder with a USB interface to allow a user to connector to the feeder. Regarding “ for connecting power” it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Allowable Subject Matter
Claims 13 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONY E EVANS/Primary Examiner, Art Unit 3647